NUMBER 13-18-00170-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

JORGE RODRIGUEZ,                                                              Appellant,

                                            v.

LIZZETTE RODRIGUEZ,                                                            Appellee.


                    On appeal from the 389th District Court
                          of Hidalgo County, Texas.


               ORDER TO FILE APPELLATE BRIEF
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

       This cause is before the Court on appellant’s unopposed third motion for extension

of time to file the brief. Appellant’s brief was originally due to be filed on September 14,

2018. This Court granted appellant’s first motion for extension, giving appellant until

October 29, 2018. Appellant subsequently filed a second motion for extension of time,

and this Court granted the motion, giving appellant until November 14, 2018 to file his

brief. Appellant filed a motion to supplement the clerk record, which this Court denied.
Appellee has now filed a third motion requesting additional time to file the appellate brief

in this cause.

       The Court, having fully examined and considered appellant’s third motion for

extension of time to file the brief and the extension previously granted in this cause, is of

the opinion that, in the interest of justice, appellant’s third motion for extension of time to

file the brief should be granted with order. The Court, however, looks with disfavor upon

the delay caused by counsel's failure to have filed a brief in this matter.

       Appellant’s third motion for extension of time to file the brief is hereby granted, and

the Honorable Alfredo Morales, Jr., counsel for appellant, is hereby ORDERED to file the

appellate brief with this Court on or before February 13, 2019. FURTHER MOTIONS

FOR EXTENSION OF TIME WILL NOT BE FAVORABLY ENTERTAINED BY THE

COURT.

       It is so ORDERED.

                                                   PER CURIAM


Delivered and filed the
29th day of January, 2019.




                                              2